Citation Nr: 1451982	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  11-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a tonic-clonic seizure disorder or encephalopathy, claimed to be due to exposure to environmental hazards.


REPRESENTATION

Appellant represented by:	Mr. Larry Knopf, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1981 to September 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2014, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board Hearing.  A transcript of the proceeding is in the claims file, so of record.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead to have the Board do so in the first instance.  38 C.F.R. §§ 20.800, 20.1304 (2014).

Partly because of receipt of this additional evidence, however, this claim requires further development before being decided on appeal, so the Board is remanding it to the AOJ.


REMAND

Additional development is necessary to fully and fairly adjudicate this claim.  And although the Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, this claim, it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

The Veteran believes that his seizure disorder or encephalopathy is the result of being exposed to environmental hazards (toxins) while stationed in Southwest Asia from October 1990 to March 1991 during the Persian Gulf War.


Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  In order to establish entitlement to direct service connection for a claimed disorder, the following must be shown:  (1) that the Veteran has the claimed disability or that he at least has at some point since the filing of his claim for the disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the presently-claimed disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain diseases are considered chronic, per se, including organic diseases of the nervous system such as a seizure disorder, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, service connection also may be established on a presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

A Persian Gulf War veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

The Veteran's service personnel records (SPRs) confirm his service during the Persian Gulf War in the Southwest Asia Theater of Operations.  Accordingly, he is a Persian Gulf War Veteran, so the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 will apply if he is found to have a qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained chronic 
multi-symptom illness.

A 'qualifying chronic disability' is a disability resulting from the following, or a combination of the following:  an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and/or irritable bowel syndrome.  38 C.F.R. § 3.317(a).  Objective indications of chronic disability include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Id.  Chronic disabilities are those that have existed for 6 months or more or that have exhibited intermittent episodes of improvement and worsening over a 6-month period, measured from the earliest date on which the evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

A medically-unexplained chronic multi-symptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Id.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained.  Id.  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  Id.

The Veteran had a VA compensation examination in July 2011.  He reported having a grand mal seizure in 2003 and, ever since, receiving ongoing treatment for his consequent disability.  The examiner noted that an MRI of the Veteran's brain with contrast was unremarkable and that no etiology for seizures was seen.  Nonetheless, she diagnosed epilepsy, but also indicated it was less likely than not caused by or the result of the Veteran's active duty service.  In explanation, she commented that there was no indication of seizures during his active duty service from July 1981 to September 1993 or documentation of a particular trauma or exposure that was a known risk factor for seizures.

That commenting VA examiner, however, did not consider a June 2011 statement from the Veteran's fellow service member, A.C., attesting that he had witnessed the Veteran having what appeared to have been a seizure in June or July 1992, suggesting the onset of this condition in service.  Additionally, during the February 2014 Travel Board hearing, the Veteran testified under oath that that incident (the apparent seizure) indeed took place, although he clarified that it was after he first got out of service.  In Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  In other words, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  That said, the Federal Circuit Court also has pointed out that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record"). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Still, though, one must also recognize that a Veteran is competent to report not only what occurred in service, but also symptoms, treatment, and medical diagnoses occurring rather immediately following or relatively soon after his separation from service, because testimony regarding first-hand knowledge of a factual matter is competent.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay testimony can be competent and sufficient to establish a diagnosis in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 309 (holding that lay testimony is competent as to matters capable of lay observation).  The Board inevitably will have to also assess the credibility of the Veteran's lay testimony concerning this, so not just his competency, in determining the ultimate probative value of his lay testimony.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran's attorney also argued during the hearing that there is a question of whether the Veteran has an epileptic seizure disorder, per se, versus severe encephalopathy.  The attorney cited a change in treatment medication from Dilantin to Tegretol, and therefore requested another VA compensation examination considering this additional possibility.


Given these discrepancies in the existing medical and other evidence of record, another VA compensation examination and opinion are needed to assist in determining whether the Veteran's seizure disorder or encephalopathy is attributable to his military service or dates back to his service or thereabouts.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination for supplemental medical nexus comment concerning the etiology of the Veteran's seizure disorder or encephalopathy.  The claims file again should be reviewed and that review noted in the report of the evaluation.  Although a VA examiner previously has commented in July 2011, an addendum opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that the Veteran's seizure disorder or encephalopathy began during his service, within a year of his discharge, or is otherwise related or attributable to any incident of his service (e.g., smoke inhalation from burning fires and oil wells, injections, and exposure to other toxins or environmental hazards while service in the Persian Gulf War).

This term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Because the Veteran is competent even as a layman to report the onset of symptomatology regarding his seizure disorder or encephalopathy, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report and his fellow service member's (A.C.'s) July 2011 statement of any relevant manifestation during their military service or within the year after separation from service in determining whether any current seizure disorder or encephalopathy may have originated during the Veteran's service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

Thus, for completeness of the opinion, it is essential the examiner review the claims file, including this remand, for the pertinent history of this claimed disability.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If no opinion can be rendered concerning this claim without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

